United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, FORT WORTH
PERFORMANCE CLUSTER, Fort Worth, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1571
Issued: February 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 25, 2010 appellant filed a timely appeal from the March 23, 2010 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish entitlement to
reimbursement for multilevel cervical surgery.
FACTUAL HISTORY
The Office accepted that on March 5, 2004 appellant, then a 45-year-old mail processor,
sustained a cervical strain, thoracic strain, brachial radiculitis, displacement and degeneration of

the C4 disc, displacement of a lumbar disc and degeneration of the lumbar spine due to
performing his work duties on that date, including writing with a pen in his right hand.1
On June 18, 2004 Dr. Michael LaGrone, an attending Board-certified orthopedic surgeon,
performed an anterior cervical discectomy with spinal cord nerve root decompression at C5-6,
anterior interbody fusion at C5-6 and structural allograft for spinal fusion and anterior plate at
C5-6. The procedures were authorized by the Office.
In an August 13, 2008 report, Dr. Stewart C. Smith, an attending Board-certified
neurosurgeon, diagnosed cervical radicular pain and positive discogram at C3-4 and C4-5 with
degenerative disc disease. Dr. Smith stated:
“At this time, we will recommend a two-level cervical disc arthroplasty including
at C3-4 and C4-5, but if this is not approved, we will perform a hybrid C3-4 disc
arthroplasty with C4-5 fusion. We discussed the risks, indications, options and
benefits with the patient. [Appellant] understands and wishes to move forward
with the surgery.”
A request was made for the Office to authorize the surgery recommended by Dr. Smith.
On August 27, 2008 Dr. Ronald Blum, a Board-certified orthopedic surgeon serving as an Office
medical adviser, stated that he had reviewed the file for the purpose of determining whether
authorization should be provided for the requested surgery. Dr. Blum discussed appellant’s
accepted employment injuries and his course of treatment. He noted that May 12, 2008 magnetic
resonance imaging (MRI) scan testing showed a medium sized central protrusion, minimal
retrolisthesis and mild right-sided uncovertebral joint spurring resulting in mild central canal
stenosis and minimal narrowing of the right neural foramen at C4-5. There was a small central
disc protrusion slightly indenting the ventral surface of the cord without evidence of cord
contusion or myelomalacia and no foraminal compromise at C3-4. Dr. Blum noted that there
was evidence of a previous fusion at C5-6 and a minimal disc bulge at C6-7 without canal or
foraminal stenosis. Regarding the nature of the request for surgery, Dr. Blum stated, “Because
of continued neck and upper extremity pain, Dr. Smith has recommended two-level disc
arthroplasty, but if this is not approved, he recommends a hybrid procedure of fusion of C4-5 and
arthroplasty of C3-4.” Dr. Blum concluded that the surgery should not be authorized by
explaining:
“The [Food and Drug Administration] has approved disc replacement device for
the cervical spine. It is only approved for use in cases where there is skeletal
maturity and there is evidence of degenerative disc disease at one level. There is
evidence of multilevel degenerative disease in this case. As such the
recommended procedure/procedures would constitute an off labeled use of the
device. An off labeled use of the device cannot be authorized by the [Department
of Labor].”

1

Appellant also has a number of accepted work injuries (including bilateral carpal tunnel syndrome and right
elbow contusion) that are not the subject of the present appeal.

2

In a September 5, 2008 decision, the Office denied authorization for appellant to have the
multilevel surgery recommended by Dr. Smith. It found that the August 27, 2008 report of
Dr. Blum showed that the requested surgery should not be authorized.
In a November 14, 2008 letter, appellant requested reconsideration of the Office’s
September 5, 2008 denial of his request for authorization of surgery.2 He submitted a report of
July 11, 2008 discogram testing at C3-4, C4-5 and C6-7. The testing showed positive
concordant painful discs at C3-4 and C4-5 and a nonpainful, nonconcordant disc at C7. On
April 1, 2009 appellant had cervical surgery which was not authorized by the Office. The
surgery included anterior cervical discectomy at C3-4 and C4-5 and anterior cervical arthroplasty
utilizing Syntes ProDisc-C at C3-4 and C4-5.
In a July 8, 2009 decision, the Office affirmed its September 5, 2008 decision denying
appellant’s request for authorization of multilevel cervical surgery. It found that the weight of
the medical opinion regarding this matter continued to rest with the August 27, 2008 report of
Dr. Blum.
In a July 14, 2009 letter, appellant requested reconsideration of the Office’s denial of his
request for authorization of multilevel cervical surgery. He expressed his belief that the Office
had in fact approved the surgery that Dr. Smith performed on April 1, 2009 and requested
reimbursement for this surgery. Appellant asserted that the type of surgery performed on
April 1, 2009 was approved by the Food and Drug Administration.3
On September 3, 2009 Dr. Blum noted that appellant had surgical treatment on April 1,
2009 consisting of anterior cervical discectomy at C3-4 and C4-5 and anterior cervical
arthroplasty utilizing Synthes ProDisc-C at C3-4 and C4-5. He stated:
“The claimant has had disc replacement arthroplasty at C3-4 and C4-5. The
[Food and Drug Administration] approval letter dated December 17, 2007 states
‘the ProDisc-C Total Disc Replacement is intended to be used in skeletally mature
patients (people who have stopped growing) for reconstruction of the disc from
C3-7 following removal of the disc at one level for intractable symptomatic
cervical disc disease (SCDD), a condition that results from a diseased or bulging
disc.’ The letter goes on to say ‘the ProDisc-C Total Disc Replacement should
not be implanted in patients with an active injection, allergy to any device
materials, osteoporosis, marked cervical instability, severe spondylosis, clinically
compromised vertebral bodies at any level to be treated and SCDD at more than
one level.’ It is my opinion that this statement limits the use of the device to one
level and use at multiple levels constitutes an off labeled use. It is my
understanding the [Department of Labor] is not allowed to authorize off labeled

2

In later statements, appellant indicated that his private insurer had approved the surgery recommended by
Dr. Smith.
3

Appellant submitted June 2009 diagnostic testing results which showed normal cervical spine alignment from
C1 to C7.

3

usage of devices. Based on this, it is my recommendation that authorization not
be given for the above-described surgical procedure dated April 1, 2009.”
In a September 21, 2009 decision, the Office affirmed its July 8, 2009 decision indicating
that the April 1, 2009 surgery had not been approved and noting that Dr. Blum had stated that the
type of surgery recommended by Dr. Smith was not approved by the Food and Drug
Administration.
On February 2, 2010 appellant requested reconsideration of the Office’s denial of his
request for reimbursement for the surgery he underwent on April 1, 2009. He submitted a
September 11, 2009 report in which Dr. Smith stated that he was doing well after his April 1,
2009 surgery.
In a March 23, 2010 decision, the Office affirmed its September 21, 2009 decision.
LEGAL PRECEDENT
Section 8103(a) of the Federal Employees’ Compensation Act states in pertinent part:
“The United States shall furnish to an employee who is injured while in the performance of duty,
the services, appliances, and supplies prescribed or recommended by a qualified physician, which
the Secretary of Labor considers likely to cure, give relief, reduce the degree or the period of
disability, or aid in lessening the amount of the monthly compensation.”4 In order to be entitled to
reimbursement of medical expenses, appellant has the burden of establishing that the expenditures
were incurred for treatment of the effects of an employment-related injury or condition.5 Proof of
causal relationship in a case such as this must include supporting rationalized medical evidence.6
ANALYSIS
The Office accepted that on March 5, 2004 appellant sustained a cervical strain, thoracic
strain, brachial radiculitis, displacement and degeneration of the C4 disc, displacement of a
lumbar disc and degeneration of the lumbar spine due to performing his work duties on that date.
On June 18, 2004 he underwent authorized surgery, including anterior cervical discectomy with
spinal cord nerve root decompression at C5-6, anterior interbody fusion at C5-6 and structural
allograft for spinal fusion and anterior plate at C5-6.
In an August 13, 2008 report, Dr. Smith, an attending Board-certified neurosurgeon,
recommend a two-level cervical disc arthroplasty including at C3-4 and C4-5, but noted that if
this procedure was not approved he would perform a hybrid C3-4 disc arthroplasty with C4-5
fusion. A request was made for the Office to authorize the surgery recommended by Dr. Smith.
The Office denied appellant’s request for authorization for the recommended surgery and on
April 1, 2009 Dr. Smith performed cervical surgery which was not authorized by the Office,
4

5 U.S.C. § 8103.

5

Bertha L. Arnold, 38 ECAB 282, 284 (1986).

6

Zane H. Cassell, 32 ECAB 1537, 1540-41 (1981); John E. Benton, 15 ECAB 48, 49 (1963).

4

including anterior cervical discectomy at C3-4 and C4-5 and anterior cervical arthroplasty
utilizing Syntes ProDisc-C at C3-4 and C4-5.
The Board finds that appellant did not meet his burden of proof to establish entitlement to
reimbursement for the multilevel cervical surgery performed on April 1, 2009. Appellant did not
present sufficient medical evidence to establish entitlement to such reimbursement. The Office
acted within its discretion to approve or disapprove medical benefits, including surgery, when it
found that the weight of the evidence regarding this matter rested with the opinion of Dr. Blum, a
Board-certified orthopedic surgeon who served as an Office medical adviser.
In reports dated August 27, 2008 and September 3, 2009, Dr. Blum explained that the
multilevel cervical surgery using Synthes ProDisc-C recommended by Dr. Smith was only
approved by the Food and Drug Administration for cases where there is skeletal maturity and
there is evidence of degenerative disc disease at one level. He noted that there was evidence of
multilevel degenerative disease in appellant’s case. Therefore, the recommended surgical
procedures would constitute an off-labeled use of a surgical device. Dr. Blum stated that an offlabeled use of a surgical device could not be authorized by the Department of Labor.
Although Dr. Smith recommended the multilevel cervical surgery that he performed on
April 1, 2009, he did not provide any explanation why only this procedure would be necessary to
treat appellant’s accepted work conditions. On appeal, appellant asserted that the type of surgery
performed on April 1, 2009 was approved by the Food and Drug Administration, but he did not
substantiate his assertion.7 Under the above-described circumstances, the Office did not abuse
its discretion by denying appellant’s request for authorization before the multilevel cervical
surgery was performed or his request for reimbursement after it was performed.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish entitlement to
reimbursement for multilevel cervical surgery.

7

On appeal, appellant also suggested that the surgery should have been approved because his private insurer
approved it. He did not explain why the decision of his private insurer would govern the decision-making process of
the Office.

5

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 16, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

